Citation Nr: 1509724	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  14-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to October 1957 with subsequent service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  


REMAND

Pursuant to the above-captioned claims, the Veteran was provided a VA examination in September 2011.  Additionally, a supplemental opinion from the September 2011 VA examiner was obtained in February 2012.  Ultimately, the VA examiner opined as follows:

After reviewing [the Veteran's] [claims] file, an audiological evaluation from [May 11, 1996] shows overall normal hearing bilaterally with a slight loss at 2000 [Hertz] in the right ear (30 [decibel hearing loss]).  Given the fact that he served in the military from 1955 [to] 1957, with essentially normal hearing from a 1996 audiogram, it is my opinion that any hearing loss or tinnitus that he has is not be [sic] due to military service.

The VA examiner limited the rendered opinion to determining whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active duty from June 1955 to October 1957.  The examiner did not discuss whether the Veteran's bilateral hearing loss and/or tinnitus was/were incurred in or due to his subsequent service in the Reserves, to include such service occurring after May 1996.  Additionally, according to April 1983 and May 1984 reports of medical history, the Veteran indicated that he "did not know" whether he then had or ever had a history of "hearing loss."  Further, in the physician's summary section of the May 1984 examination report, the examiner noted "[questionable] Hearing Loss."  Moreover, according to a July 1986 audiology examination, the Veteran's puretone threshold at 2000 Hertz in his right ear was 30 decibels.  38 C.F.R. § 3.385 (2014); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that, generally, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss).  Based on the above, the Board finds that the September 2011 VA examination is inadequate, even with consideration of the February 2012 supplemental opinion.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Consequently, the Board finds that a remand is required in order to provide the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA audiological examination to determine the etiology of his current bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review and specifically discuss the Veteran's assertions as in-service noise exposure, to include noise exposure during his Reserve service.  After a thorough review of the Veteran's claims file, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss and/or tinnitus are related to his noise exposure during his military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

